Exhibit 10.1
 
[Unofficial Translation]


SUPPLEMENTAL AGREEMENT TO
SHARE TRANSFER CONTRACT
OF
SHAANXI WEINAN HUAREN PHARMACEUTICALS CO., LTD.
BY AND BETWEEN
SHAANXI AOXING PHARMACEUTICALS CO., LTD.
AND
FORMER SHAREHOLDERS OF SHAANXI WEINAN HUAREN PHARMACEUTICALS CO., LTD.


 
 

--------------------------------------------------------------------------------

 


Supplemental Agreement


Party A: Shaanxi Aoxing Pharmaceuticals Co., Ltd. (hereinafter referred to as
“Transferee”)


Party B: All Former Shareholders of Shaanxi Weinan Huaren Pharmaceuticals Co.,
Ltd. who are listed in Appendix I of this Agreement (hereinafter referred to as
“Transferors”)


Transferors and Transferee are hereinafter collectively referred to as “Parties”
and each referred to as a “Party”.


WHEREAS,


(1)The Parties signed a Framework Agreement on the acquisition of Party B’S 100%
equity interests of Shaanxi Weinan Huaren Pharmaceuticals Co., Ltd. (“Huaren
Pharmaceuticals”) on December 27, 2010, as well as a Share Transfer Contract on
October 11, 2011.


(2)Transferors own the 13 Reregistered Drug Approval Numbers of Huaren
Pharmaceuticals. Transferors have the right to exercise all of their rights as
an intellectual property holder.
 
(3) The Transferors has transferred all (100%) equity interests of Huaren
Pharmaceuticals except the 13 Reregistered Drug Approval Numbers to the
Transferee. The Share Transfer Contract signed by the Parties on October 11,
2011 has been fully performed.


(4) The Transferee is willing to purchase the 13 Reregistered Drug Approval
Numbers of Huaren Pharmaceuticals held by the Transferors under the terms and
conditions of this Agreement.


THEREFORE, in principle of equality and mutual benefits, through friendly
negotiation, Parties hereto agree to enter into, in accordance with Company Law
of People’s Republic of China (the “PRC”), Contract Law of the PRC and other
applicable PRC laws and regulations, the following agreement.


I Transfer Target


The 13 Registered Drug Approval Numbers include but not limited to Jingang
Tablet owned by the Transferors as set forth Appendix III.
 
II Transfer Price


Transferors and Transferees after full negotiation have finally agreed that the
transfer price for the 13 Reregistered Drug Approval Numbers shall be RMB
66,000,000 (hereinafter referred to as “Transfer Price”), of which RMB
55,000,000 should be paid in cash, and the remaining RMB 11,000,000 shall be
paid in 1,602,564 shares of common stock of Biostar Pharmaceuticals, Inc.
(“BSPM”), which are valued by the Parties at $1.10 per share (Issuance Price),
using a USD to RMB exchange rate of 6.24:1.


III Payment of the Transfer Price


1. The Parties hereby confirm that the Transferee delivered RMB 30,000,000 as
deposit payment to Transferors on November 26, 2012.


2. Upon the request of the Transferors, the Transferee paid the Transferors RMB
25,000,000 on December 31, 2012, while the BSPM common stock shall be paid when
the following terms and conditions are met.


(1) The Transferors have completed the registration for the 13 drugs in Appendix
III with Shanxi Province Food and Drug Administration Bureau;


(2) All the records and product registration materials have been delivered to
the Transferee;


(3) The Transferors shall pay the personal income tax for the full Purchase
Price in accordance with the laws and regulations of the PRC as well as provide
the Transferee with personal income tax clearance certificates issued by the
relevant tax authorities within two months after the signing of this Agreement;
 
 
 

--------------------------------------------------------------------------------

 
 
(4) To fulfill other obligations required by the Transferee within two months
after signing of the Agreement.


IV The Conditions of Payment of Transfer Price and Closing


1. According to this Agreement, the payment of RMB25, 000,000 to the Transferors
by the Transferee is conditioned on the fulfillment of Section 2 (1) of Article
III.

2. The Transferors and the Transferee hereby reconfirm that the delivery of the
stock payment shall be conditioned upon the issuance of a written confirmation
letter by the Transferee, before which, the Transferors shall not be deemed to
have paid the balance of the Purchase Price.


3. The Parties agree to complete the handover of original materials for the
Reregistered Approval Numbers in five business days after execution of this
Agreement. The date on which the handover is completed shall be the closing
date.


V Terms of Payment


1. The Transferee has transferred fund to the bank accounts designated by the
Transferors according to the terms agreed by all the Parties before signing the
Agreement.


2. BPSM common stock shall be delivered after the fulfillment of Section 2 of
Article III.


3. The Transferors shall deliver to the Transferee the lawful receipt of the
payment within three business days upon receipt of the payment by the
Transferee.


VI Tax


Any taxes or fees arising out of the performance of the terms of this Agreement
by each of Transferors and Transferee shall be payable by the respective Party
liable for the taxes or fees under the provisions of relevant laws and
regulations of the PRC.


VII Special Provisions


(1) Within six months after the signing date of this Agreement, none of the
Transferors shall sell, transfer or pledge any of the BSPM common stock
transferred to him/her by the Transferee to any individual or entities other
than to the Transferee or another party permitted or designated by the
Transferee; After six months, if any of the Transferors intends to sell,
transfer or pledge the BSPM common stock held by such Transferor, the Transferee
or its permitted or designated party has the right of first refusal to purchase
such shares.  The terms and conditions of the purchase specified in this
provision shall be governed by Section (3) below of this Article VII.  

(2) If fund is available, the Transferee shall have the right to purchase or to
permit or designate a third party to purchase all or part of the transferred
BSPM common stock from the Transferors within two months after issuance of the
BSPM common stock. The Transferors hereby consent to the purchase by the
Transferee or its designated or permitted party.  The terms and conditions of
the purchase specified in this provision shall be governed by Section (3) below
of this Article VII.


(3) In the event that the Transferee chooses to purchase or to permit or
designate a third party to purchase the BSPM common stock from the Transferors,
the Transferee or its permitted or designated party shall have the right to
purchase such BSPM common stock in a lump sum at a premium of 15% of the BSPM
common stock Issuance Price (i.e., $1.10 per share). Once the purchase is
completed, the Transferors shall not impose any other conditions or
considerations of the transfer for any reason (including raising any claims or
initiating any lawsuit) on the Transferee or the third party designated or
permitted by the Transferee and the Transferors shall waive any claim or right
to claim for damage or right to litigate.
 
 
 

--------------------------------------------------------------------------------

 
 
VIII Share Transfer Contract


1. The Share Transfer Contract signed on October 11,2011 by the Parties have
been fully performed. The Registered Drug Approval Numbers referred to in this
Agreement is the intellectual property of the Transferors.  The re-registration
of these 13 drugs has been not completed at the time of the share transfer,
therefore the 13 drugs were excluded from the Share Transfer Contract. The
signing and performance of this Agreement supplements the Framework Agreement
and Share Transfer Contract and helps integrate the equity and assets of the
Company.


2. The Parties agree that the representations, warranties and disclosure by both
Parties in the Share Transfer Contract and the Framework Agreement are truthful
and valid, which are also applicable to this Agreement.


IX Breach of Contract


1. If the breach of representation or warranty by any Party results in the
economic loss of the other Party, the breaching party shall be responsible for
the full damage.


2. In the event of a breach committed by any Party to this Agreement, the said
breaching Party shall be liable to the other Party for any liabilities arising
out of that the breaching Party’s breach of contract in accordance with the
Share Transfer Contract and the Framework Agreement. In case of breach of the
Agreement by all Parties hereto, a Party shall respectively assume liabilities
for any loss or damage, or any other liabilities, arising out of its breach of
Contract, against other Parties.


X Dispute Resolution


Any dispute arising out of this Agreement between the Parties t shall firstly be
resolved through friendly negotiation. In the event that the dispute cannot be
resolved through such means, either Party may submit the dispute to
Xianyang  municipal intermediate people's court or apply for arbitration to
XianYang municipal arbitration commission.


XI Miscellaneous


1. Non-Waiver: The non-exercise or delay in the exercise of any rights provided
for in this Agreement by any Party to this Agreement shall not be regarded as a
waiver of the said entitlement. Any single exercise or partial exercise of any
right shall not rule out any future re-exercise of the said right.


2. Transfer: Unless otherwise prescribed in this Agreement, neither Party to
this Agreement shall transfer or assign all or any part of such Party’s rights
or obligations in this Agreement without the  prior  written consent from the
other Parties.


3. Amendment: This Agreement has been executed for the benefits of all Parties
to this Agreement and their respective lawful successor(s) and assignees, and
shall have legal binding effect on them. Any amendment to this Agreement must be
in writing. Only a written document signed by all Parties indicating their
consent to such amendment shall be as effective as the original agreement.
 
4. The validity of text and appendix


(1) The Agreement shall be effective upon the execution of the Agreement by the
Parties hereof. The Agreement shall be written in ten original copies, with the
Transferors holding seven original copies, the Transferee holding one, and the
remaining two copies shall be kept by Huaren Pharmaceuticals.


(2) Appendixes are integral parts of this Agreement, and shall have the same
effect with this Agreement.


(3) This Chinese version of this Agreement is the only valid and binding
version.  The English translation is only for reference purposes.
 
 
 

--------------------------------------------------------------------------------

 

 
IN WITNESS WHEREOF, the duly authorized representative of Party A and Party B
have signed this Agreement on the date first above written.


Party A: Shaanxi Aoxing Pharmaceuticals Co., Ltd.




(Seal)


Authorized Representative (Signature):


Party B: All Former Shareholders of Shaanxi Weinan Huaren Pharmaceuticals Co.,
Ltd.


Signatures:


 
 

--------------------------------------------------------------------------------

 




Appendix I
Former Shareholders of Shaanxi Weinan Huaren Pharmaceuticals Co., Ltd.


1.           Jian’guo Cao，ID number 610402195504211815，previously holding 30%
equity interests of Huaren；
2.           Jun Wang，ID number 610125198605172212，previously holding 21% equity
interests of Huaren；
3.           Xiaoju Wang，ID number 610125197409186241，previously holding10%
equity interests of Huaren；
4.           Meili Zhao，ID number 610404196705165525，previously holding 10%
equity interests of Huaren；
5.           Xibo Wu，ID number 610125198610022550，previously holding 10% equity
interests of Huaren；
6.           Ying Liu，ID number 610402198710060302，previously holding 9.5%
equity interests of Huaren；and
7.           Biao Ning，ID number 610404198703254531，previously holding 9.5%
equity interests of Huaren.
 
 
 

--------------------------------------------------------------------------------

 
 
Appendix II

 




SHARE TRANSFER CONTRACT
OF
SHAANXI WEINAN HUAREN PHARMACEUTICALS CO., LTD.




BY AND BETWEEN




SHAANXI AOXING PHARMACEUTICALS CO., LTD.


AND


SHAREHOLDERS OF SHAANXI WEINAN HUAREN PHARMACEUTICALS CO., LTD.
 
 
 
 

--------------------------------------------------------------------------------

 
 
INDEX
 
CHAPTER I
DEFINITION AND INTERPRETATION
 
ARTICLE 1
DEFINITION
 
CHAPTER II
TRANSFERRED SHARES
 
ARTICLE 2
SHARE TRANSFER
 
ARTICLE 3
TRANSFER PRICE
 
ARTICLE 4
CONDITIONS FOR THE PAYMENT OF THE TRANSFER PRICE AND CLOSING
 
ARTICLE 5
PAYMENT
 
ARTICLE 6
TAX PAYABLE
 
ARTICLE 7
DRUG AND HEALTH PRODUCTS APPROVAL NUMBERS
 
CHAPTER III
REPRESENTATIONS AND WARRANTIES BY ALL PARTIES
 
ARTICLE 8
REPRESENTATIONS AND WARRANTIES BY ALL PARTIES
 
CHAPTER IV
DISCLOSURES, REPRESENTATIONS AND WARRANTIES BY THE TRANSFERORS
 
ARTICLE 9
DISCLOSURES, REPRESENTATIONS AND WARRANTIES BY THE TRANSFERORS
 
ARTICLE 10
GENERAL REPRESENTATIONS AND WARRANTIES BY TRANSFERORS
 
ARTICLE 11
OWNERSHIP
 
ARTICLE 12
SPECIAL REPRESENTATIONS AND WARRANTIES BY THE TRANSFERORS
 
CHAPTER V
DISCLOSURES, REPRESENTATIONS AND WARRANTIES OF TRANSFEREE
 
ARTICLE 13
DISCLOSURES, REPRESENTATIONS AND WARRANTIES OF THE TRANSFEREE
 
CHAPTER VI
EMPLOYEES
 
ARTICLE 14
EMPLOYEES
 
CHAPTER VII
CONFIDENTIALITY
 
ARTICLE 15
CONFIDENTIALITY
 
CHAPTER VIII
BREACH OF CONTRACT
 
ARTICLE 16
LIABILITIES FOR VIOLATION OF REPRESENTATIONS OR WARRANTIES
 
ARTICLE 17
LIABILITIES FOR BREACH OF CONTRACT
 
CHAPTER IX
FORCE MAJEURE
 
ARTICLE 18
FORCE MAJEURE
 
CHAPTER X
RESOLUTION OF DISPUTES
 
ARTICLE 19
ARBITRATION
 
ARTICLE 20
VALIDITY OF ARBITRAL AWARD
 
ARTICLE 21
CONTINUATION OF RIGHTS AND OBLIGATIONS
 
CHAPTER XI
APPLICABLE LAW
 
ARTICLE 22
APPLICABLE LAW
 
CHAPTER XII
MISCELLANEOUS
 
ARTICLE 23
NON-WAIVER
 
ARTICLE 24
TRANSFER
 
ARTICLE 25
AMENDMENT
 
ARTICLE 26
SEVERABILITY
 
ARTICLE 27
LANGUAGE
 
ARTICLE 28
EFFECTIVENESS OF TEXT AND APPENDIXES
 
ARTICLE 29
NOTIFICATION
 
ARTICLE 30
ENTIRE AGREEMENT
     
APPENDIX I SHAREHOLDERS OF HUAREN
 
APPENDIX II PRE-REQUISITE CONDITIONS
 
APPENDIX III DRUG AND HEALTH PRODUCT APPROVAL NUMBERS
 
APPENDIX IV DRUG APPROVAL NUMBERS FOR RE-REGISTRATION APPLICATION
 

 
 
 

--------------------------------------------------------------------------------

 
 
Share Transfer Contract
 
This Share Transfer Contract (hereinafter referred to as the “Contract”) is
entered into by and between the following Parties in Xianyang, China on October
11, 2011:


(1)  
Party A: Shaanxi Aoxing Pharmaceuticals Co., Ltd. (hereinafter referred to
as  “Transferee”)，a company incorporated under PRC law；



(2)  
Party B: Shareholders of Shaanxi Weinan Huaren Pharmaceuticals Co., Ltd. as
specified in Appendix I of this Contract (hereinafter referred to as
“Transferors”).



Transferors and Transferee are hereinafter collectively as “Parties” and
individually referred to as a “Party”.


WHEREAS,


(1)  
The Transferors hold 100% equity interests of Shaanxi Weinan Huaren
Pharmaceuticals Co., Ltd. (hereinafter referred to as “Huaren”). The Transferors
can exercise all of its full rights as the shareholders of Huaren;



(2)  
The Transferors agree to transfer all (100%) equity interests they collectively
hold of Huaren to the Transferee in accordance with terms and conditions as
stipulated hereunder (hereinafter referred to as “Transferred Shares”) ;



(3)  
The Transferee agrees to accept the transfer of all (100%) equity interests held
by Transferors of Huaren in accordance with the terms and conditions as
stipulated hereunder.



THEREFORE, in principle of equality and mutual benefits, through friendly
negotiation, Parties hereto agree to reach, in accordance with Company Law of
the People’s Republic of China, Contract Law of the People’s Republic of China
and other applicable PRC laws and regulations, the following agreement.


Chapter I    Definition and Interpretation


Article 1  
Definition



Unless otherwise prescribed and stipulated, the following terms used in this
Contract shall have the meanings set forth as follows:


“Huaren” refers to Shaanxi Weinan Huaren Pharmaceuticals Co., Ltd., a limited
liability company incorporated under PRC law, with registered capital (paid-in
capital) amounted to RMB 6,200,000, registration number of its legal and valid
business license 610502100009599, registered at No.13 Weihua Avenue, Weinan
City, Shaanxi Province.


“PRC” refers to, for purpose of the Contract, People’s Republic of China,
excluding Hong Kong, Taiwan and Macau.


“Claim” means claims, actions, demands, proceedings judgments liabilities,
damages amounts, costs and expenses (including all lawyers fees, legal costs and
disbursements) whatsoever and howsoever arising.


“Signing Date” means the date on which this Contract is signed.


“Encumbrance” means any mortgage, assignment, lien, charge, pledge, title
retention, right to acquire, security interest, option, pre-emptive right, and
any other restriction or conditions whatsoever including:
 
 
 

--------------------------------------------------------------------------------

 
 
(i)           any interest or right granted or reserved in or over or affecting
the Transferred Shares for Transfer; or


(ii)           the interest or right created or otherwise arising in or over the
Transferred Shares for Transfer under a fiduciary transfer, charge, lien,
pledge, power of attorney or other form of encumbrance; or


(iii)           any security over the Transferred Shares for transfer for the
payment of a debt or any other monetary obligation or the performance of any
other obligation.


 “Material Adverse Change” refers to (1) Any investigation (would likely cause
Huaren subject to an administrative punishment) or punishment on Huaren by
governmental authorities; (2) Any suit, arbitration or any other judicial
proceedings involving Huaren; (3) Any change would cause or reasonably may cause
material adverse effect on the finance, business, properties, liabilities or
operation results of Huaren or the prospect thereof.


“RMB” means the lawful currency of PRC.
 
“Third Party” means any natural person, legal person, other organization or
entity, other than Parties hereto.


“Business Day” refers to any day on which all banks in Shaanxi are open for
business.



Chapter II    Transferred Shares


Article 2  
Share Transfer



Pursuant to the terms stipulated in this Contract, the Transferors hereby agree
to transfer to Transferee and Transferee agrees to accept from Transferors the
Transferred Shares being one hundred percent (100%) of the equity interests of
Huaren (namely, all capital contributions of Huaren) with all the rights and
obligations attaching to the Transferred Shares for transfer including, but not
limited to, general rights thereof, all the rights to receive dividends and to
receive or subscribe for shares (if any) declared, paid or issued by Huaren (if
any), and free of any Claim or Encumbrance.


Article 3  
Transfer Price



3.1 The Transferors and the Transferee after consultations have finally
determined that the Transfer Price for the transfer of the Transferred Shares
shall be RMB 61,000,000 (hereinafter referred to as “Transfer Price”);


3.2 Payment Term


3.2.1 The Parties hereby confirm that Transferee delivered RMB 30,000,000 as
deposit to the Transferors on December 29, 2010 (hereinafter referred to as
“Deposit”);


3.2.2 The Transferee shall pay RMB 15,000,000 to the Transferors within three
(3) business days as of the Closing Date (as defined in Article 4.4). The
balance, RMB 16,000,000, shall be paid after the following conditions are met:
1) the Transferors meet all pre-requisite conditions set out in Appendix II of
this Contract (hereinafter referred to as “Pre-requisite Conditions”), 2) the
Transferors pay the individual income tax regarding the Transferred Shares
(hereinafter referred to as “Individual Income Tax”) in full according to PRC
laws and regulations, and provide tax clearance certificates of Individual
Income Tax issued by relevant tax authority within two(2) months as of the
Signing Date,  3) the Transferors perform other duties required by the
Transferee which are required to be fulfilled within two (2) months as of the
Signing Date, and 4) Huaren is free of any material adverse change from the
Signing Date to Final Payment Date (as defined in Article 5.1) (hereinafter
collectively referred to as “Balance Payment Conditions”).
 
Article 4  
Conditions for the Payment of the Transfer Price and Closing

 
 
 

--------------------------------------------------------------------------------

 
 
4.1Under this Contract, the condition for the payment of RMB 15,000,000 is the
satisfaction of Article 4.4. The conditions for the payment of the balance, RMB
16,000,000, are the satisfaction of the Balance Payment Conditions as stipulated
in Article 3.2.2.


4.2 The Parties hereby confirm that the satisfaction of the Balance Payment
Conditions shall be subject to the written confirmation by the Transferee. The
Balance Payment Conditions shall not be deemed as having been satisfied until
the Transferors obtain the written confirmation issued by the Transferee.


4.3 In the event that any of the conditions set out in Article 4.1 have not been
satisfied or implemented, and Transferee has not indicated its waiver of the
said conditions or any one of them, in writing, Transferee shall not be obliged
to pay the Transfer Price to Transferors.


4.4 The Transferors and the Transferee hereby agree that the closing date shall
be the date on which Huaren completes the share transfer registration with the
Administration for Industry and Commerce where Huaren is registered (hereinafter
referred to as “AIC”) within fifteen (15) business days as of the Signing Date,
and the Transferee becomes the sole registered shareholder of Huaren
(hereinafter referred to as “Closing Date”).


Article 5  
Payment



5.1 The Transferee shall pay RMB 15,000,000 to the bank account(s) designated by
the Transferors within three (3) business days as of the Closing Date. The
payment of the balance, RMB 16,000,000, shall be subject to Article 3.2.2. The
payment date shall be the date when the Transferee pays RMB 15,000,000 to the
Transferors (hereinafter referred to as “Payment Date”). The final payment date
shall be the date when the balance RMB 16,000,000 is paid to the Transferors
(hereinafter referred to as “Final Payment Date”).


5.2 The Transferors shall issue to Transferee the evidential document of the
payment received within two (2) business days.


5.3 Within three (3) business days from the Closing Date, the Transferors shall
hand over all materials to the Transferee or the representative designated by
the Transferee, or the Transferors shall require relevant institutions or
persons to transfer all materials of Huaren includes, but not limited to the
official seal, financial seal, contract seal, account information, all
accounting voucher, account book (including but not limited to personal seal and
signature pre-submitted by Huaren to the bank changed to the personal seal and
signature of the person designated by the Transferee), all official documents,
licenses, permissions and client information relating to the business of Huaren,
all contracts and agreements signed by Huaren, staff information, technical data
and other relevant materials, and to take any measures to ensure the Transferee
to control properties and business operation of Huaren.
 
Article 6  
Tax Payable




Any taxes or fees arising out of and payable pursuant to the fulfillment of the
terms of this Contract by each of Transferors and Transferee shall be payable by
the respective Party liable for the taxes or fees under the provisions of
relevant PRC laws and regulations.

 
Article 7  
Drug and Health Products Approval Numbers

 

The Transferors shall transfer eighty-six (86) drug approval numbers and one (1)
health products approval number set out in Appendix III to the Transferee
(hereinafter referred to as “Approval Numbers”); the Transferors shall conduct
re-registration application regarding the thirteen (13) drug approval numbers
set out in Appendix IV (hereinafter referred to as “Re-registration Approval
Numbers”) to competent authorities, and any fees arising from the application of
Re-registration Approval Numbers shall be paid by the Transferors. Without the
prior written consent of the Transferors, the Transferee cannot use the
Re-registration Approval Numbers after the Closing Date.

 
 
 

--------------------------------------------------------------------------------

 
 
Chapter III    Representations and Warranties by All Parties
 
Article 8
Representations and Warranties by All Parties

 
8.1 The Transferors and the Transferee confirm that this Contract shall be a
document having legal binding effect on all Parties from the Signing Date.


8.2  At the time of signing this Contract, Transferors and the Transferee state
that the documents and information provided to any other Party or their agencies
(including without limitation to the lawyers, appraisers, financial consultants,
etc.) prior to the Signing Date shall remain effective，and confirm that where
there are discrepancies therein with the terms of this Contract, this Contract
shall prevail.
 
8.3 The Transferors and the Transferee hereby agree that the contracts or
documents pertaining to Transferred Shares entered into between all Parties
prior to this Contract shall lapse automatically upon this Contract coming into
effect.


8.4 Unless otherwise provided in this Contract, all rights and obligations
enjoyed or assumed previously by the Transferors over Transferred Shares shall
be entirely transferred to the Transferee after the Closing date.


8.5 All Parties to this Contract agree to strive jointly in coordinating the
work pertaining to the transfer of the Transferred Shares, including but not
limited to registration and filing of record, etc., and the expenses arising
therefrom shall be borne by Huaren.


8.6 The board of directors of Huaren after the Closing Date (hereinafter
referred to as “Board”) shall be composed of three directors who are all
appointed by the Transferee. The Chief Financial Officer of Huaren shall also be
appointed by the Transferee.


Chapter IV    Disclosures, Representations and Warranties by the Transferors


Article 9  
Disclosures, Representations and Warranties by the Transferors



The Transferors hereby jointly represent and warrant to the Transferee that:


9.1 All information and facts relating to Huaren that is in the possession of
the Transferors or is known to any of the Transferors which will have a
substantive and adverse effect on Transferors’ ability to fulfill any of its
obligations in this Contract or when disclosed to Transferee shall have a
substantive effect on the willingness of Transferee to sign and fulfill its
obligations under this Contract, have been disclosed to Transferee and the
information provided by Transferors to Transferee does not contain any
representation that is untrue or misleading.


9.2 No lawsuits, arbitrations, or other legal or administrative proceedings or
governmental investigations are on-going against the Transferors that will
materially affect its ability to sign this Contract or fulfill its obligations
under this Contract.


9.3Regarding the documents and information provided by the Transferors to the
Transferee and/or the Transferee’s agencies (including without limitation to the
lawyers, appraisers, financial consultants, etc.) prior to the Signing Date, the
Transferors hereby jointly undertake that:


9.3.1  
all copies made from original documents are true and complete;
9.3.2  
all original documents are authentic and complete;



9.3.3  
all documents supplied to the Transferee and/or the Transferee’s agencies as
originals are authentic and complete;
9.3.4  
all signatures appearing on documents supplied to Transferee and/or Transferee’s
agencies as originals or copies of originals are genuine; and

 
 
 

--------------------------------------------------------------------------------

 
 
9.3.5  
Transferors have drawn to the attention of Transferee and/or Transferee’s
agencies all matters that are material for Transferee to proceed with the
transaction as contemplated in this Contract.

 
9.4 The Transferors agree to sign Non-Competition Agreements with Huaren and to
ensure that the major management personnel and technical personnel of Huaren
would sign Non-Competition Agreements with Huaren, which shall provide that,
without the prior consent in writing by Huaren, such persons shall not be
allowed to operate the business the same as or similar to the industry that
Huaren and its clients or suppliers engage in, or other industries that are in
competition with Huaren, or hold any equity interests of the entities mentioned
hereinabove, unless the business or equity holding is via Huaren.


Article 10  
General Representations and Warranties by Transferors



The Transferors are PRC citizens with all civil abilities to enter into this
Contract and fulfill all of their obligations stipulated herein. Signing this
Contract and fulfilling all of their obligations stipulated herein by the
Transferors shall not contravene or result in the violation of or constitute a
failure to fulfill or an inability to fulfill any of the stipulations in any
laws, regulations, stipulations, any authorization or approval from any
government body or department or the stipulations of any contract or agreement
that any of the Transferors is a Party to or is bound by.


Article 11  
Ownership



11.1 The Transferors are the legal owners of the Transferred Shares and have
full authority and right to transfer the Transferred Shares to Transferee.


11.2 Transferors hereby jointly undertake and warrant up to and including the
Payment Date that the Transferred Shares are not subject to any Claims or
Encumbrances (including but not limited to any form of option, acquisition
right, mortgage, pledge, guarantee, lien or any other form of Third Party
rights).


11.3   No lawsuits, arbitrations, or other legal or administrative proceedings
or governmental investigations are on-going against any of Transferors that will
materially affect its ability to sign this Contract or fulfill its obligations
under this Contract.
 
Article 12  
Special Representations and Warranties by the Transferors



The Transferors hereby specially represent and warrant to the Transferee that:


12.1 Huaren is a legal entity that has been duly incorporated in accordance with
PRC laws and it is validly and legally in existence and also operating normally
pursuant to PRC laws and regulations. The registered capital of Huaren has been
fully paid and is free of any false capital contribution, overrated capital
contribution and flight of capital contribution.


12.2 The Transferors hereby jointly warrant that Huaren legally and effectively
owns the land use right, plants, machinery equipments and other properties
currently occupied. The Transferors warrant that they will take any and all
measures to guarantee Huaren legally obtains the right to use all land and
obtain the ownership of all buildings with any right encumbrances, which shall
not be subject to time and shall remain effective after the Closing Date. The
Transferors shall assume the joint and several liabilities in case of any losses
suffered by Huaren or the Transferee or any administrative penalties imposed by
the governmental authorities due to any causes mentioned hereinabove after the
share transfer under this Contact and indemnify the transferee for all losses
arisen thereto.
 
12.3 There has not been and is not any investigation, prosecution, dispute,
claim or other proceeding (whether current, pending or threatened) in respect of
Huaren, nor Huaren has been punished or Transferors can foresee any punishment
to be made by any administrative authorities of the PRC before the share
transfer under this Contract, except for those disclosed to the Transferee prior
to the Signing Date. The Transferors have fully disclosed all information of
Huaren to the Transferee prior to the Signing Date. The Transferors hereby
warrant that all tax, fees, charges, penalties and expenses payable to or
required to pay to any PRC governmental authority have been fully paid. By the
Signing Date, there has been no default in the payment of such tax, fees,
charges, penalties and expenses, or any payable cost and/or expenses incurred by
the correction of the default and/or inexpedient acts of Huaren required by any
governmental authority. The Transferors shall assume the joint and several
liabilities in case of any losses, damages or any penalties suffered by Huaren
and/or the Transferee due to any investigation, prosecutions, disputes, claims
or other proceedings prior to the share transfer under this Contract and shall
fully indemnify the Transferee all losses arisen thereto.
 
 
 

--------------------------------------------------------------------------------

 
 
12.4 The Transferors hereby warrant that Huaren has obtained all approvals,
permissions, consents and fillings necessary to the production and business
operation (including but not limited to Pharmaceutical Manufacturing Permit,
Good Manufacturing Practices (GMP) Certificate, etc) which are all valid and
legal, carried out businesses as stated in their business licenses, and executed
contracts and documents with legally binding effects. The Transferors shall
assume the joint and several liabilities in case of any losses, damages or any
penalties suffered by Huaren or the Transferee due to any absence of the
above-mentioned approvals, permissions, consents and fillings prior to the share
transfer under this Contract and shall fully indemnify the Transferee all losses
arisen thereto.


12.5 The Transferors hereby confirm and warrant that the production, operation
and business of Huaren are in full compliance with the relevant PRC laws and
regulations. The Transferors shall indemnify and hold the Transferee and Huaren
harmless against and from any losses or damages caused by any administrative
penalties thereto prior to the Signing Date.


12.6 The Transferors hereby confirm and warrant that the Transferors shall
assume jointly and severally liabilities of Huaren to Huaren in order to hold
the Transferee harmless for any undisclosed debts and the outstanding interest
payable hereto.


12.7 The Transferors hereby irrevocably confirm and warrant that the Transferee
shall have right to appoint the financial staffs to Huaren as of the Signing
Date and all fiscal expenditure of Huaren shall be made upon the mutual consent
in writing jointly by the financial staffs appointed by the Transferee and the
financial staffs of the Transferors from the Signing Date to the Payment Date.
The financial staffs of the Transferors will withdraw from Huaren and hand over
all financial materials to financial staffs appointed by the Transferee for
their sole control on the Payment Date.


12.8 The Transferors hereby confirm and warrant that they will ensure the normal
operation and management of Huaren prior to the Payment Date and the operation,
business and conditions of Huaren will be free of any material adverse change.


12.9 The Transferors hereby irrevocably represent and warrant that Huaren has
not made any equity investment on any other companies or entities by the Payment
Date. The Transferors shall assume the joint and several liabilities in case of
any losses or damages suffered by Huaren or the Transferee in respect of the
undisclosed equity investment (if any) and shall fully indemnify the Transferee
all losses arisen thereto.


12.10 The Transferors hereby irrevocably represent and warrant that Huaren has
not provided security (including but not limited to mortgage, pledge and
guarantee) to any other companies, enterprises, entities or natural persons. The
Transferors shall assume the joint and several liabilities in case of any losses
or damages suffered by Huaren or/and the Transferee due to the undisclosed
security and shall indemnify the Transferee all losses arisen thereto.
 
12.11 Prior to the Signing Date, Transferors have entirely disclosed all
information regarding the debts assumed by Huaren. As of the Payment Date, such
information remains complete, authentic, accurate and true.


12.12 The Transferors hereby confirm and warrant that Huaren has paid up all
taxes required by PRC laws and regulations prior to the Payment Date. The
Transferors shall assume the joint and several liabilities for any unpaid taxes
of Huaren in order to hold harmless the Transferee against and from any loss and
damages arisen thereto.
 
 
 

--------------------------------------------------------------------------------

 
 
12.13 The Transferors hereby confirm and warrant that Huaren has obtained the
necessary approvals for all of its production and construction projects (no
matter whether the project is completed or under construction) from and
registrations with relevant PRC governmental authorities, including, but not
limited to, environmental impact assessment approvals and the completion
acceptance approvals issued by the local environmental protection authority. The
Transferors shall be jointly and severally liable to fully indemnify the
Transferee in case of any administrative penalty suffered by Huaren arising from
hereto due to aforesaid issues (disclosed or undisclosed) after the shares
transfer of this Contract.


12.14 The Transferors hereby irrevocably confirm and warrant that the craftwork
and technology Huaren adopts currently and the intellectual property owned by it
prior to the Payment Date, including but not limited to trademarks, patents and
know-how, are in full compliance with relevant PRC laws, regulations, standards
or criterion, and free of any infringement of trademarks, patents and know-how
of any Third Party. The Transferors shall be jointly and severally liable to
fully indemnify the Transferee in case of any penalty, damages or losses
suffered by Huaren arisen from such infringement.


12.15 The Transferors hereby irrevocably confirm and warrant that Huaren will
obtain environmental impact assessment approvals and completion approvals issued
by local environmental protection authority regarding the production and
construction projects owned by Huaren within two (2) months from the Closing
Date.


12.16 The Transferors hereby irrevocably confirm and warrant that Huaren legally
holds Approval Numbers and prior to the Closing Date, Huaren has conducted
related procedures of Approval Numbers whose original certificates are lost and
required to be registered with relevant authorities and Re-registration Approval
Numbers, and Huaren will obtain the certificates of such Approval Numbers and/or
Re-registration Approval Numbers within two (2) months from the Signing Date.
Any fees arising from the said procedures shall be borne by the Transferors.
 
12.17 The Transferors hereby irrevocably confirm and warrant that Huaren has
signed labor contracts with all of its employees and paid all social insurances,
including pension, unemployment insurance, occupational injury insurance,
medical insurance maturity insurance and housing funds; the Transferors hereby
further confirm and warrant that they shall be jointly and severally liable to
fully indemnify the Transferee in case of any penalty, damages or losses
suffered by Huaren and/or the Transferee in case Huaren fails to fulfill
aforesaid obligations.


12.18 The Transferors hereby irrevocably confirm and warrant that all debts
arising prior to the Closing Date shall be borne by the Transferors. The
Transferors shall be jointly and severally liable to fully indemnify the
Transferee in case of any penalty, damage or loss suffered by Huaren and/or the
Transferee arisen from such debts.


12.19 The Transferee is entitled to require the Transferors to undertake the
joint and several liabilities and indemnify and hold harmless the Transferee
against and from any direct and indirect losses or damages in case of any
infringement of any representations and warranties stated hereinabove by the
Transferors, or in case that the Transferors fails to meet any or all
Pre-requisite Conditions set out in Appendix II attached hereto.


Chapter V                      Disclosures, Representations and Warranties of
Transferee


Article 13  
Disclosures, Representations and Warranties of the Transferee



The Transferee hereby represents and warrants to the Transferors that：


13.1 The Transferee is a legal entity that has been duly incorporated, and is
validly and legally in existence and also operating normally in accordance with
the PRC laws.


13.2 The execution and performance of this Contract by the Transferee will not
contravene or result in the violation of or constitute a failure to fulfill or
an inability to fulfill any of the stipulations of the Transferee’s articles of
association or its internal rules, any laws, regulations, stipulations, or any
authorizations or approvals from any government body or department or any
contract or agreement that the Transferee is a Party to or is bound by.
 
 
 

--------------------------------------------------------------------------------

 
 
13.3 No lawsuits, arbitrations, or other legal or administrative proceedings or
governmental investigations are on-going against the Transferee that will
materially affect its ability to sign this Contract or fulfill its obligations
under this Contract.
 
Chapter VI    Employees


Article 14  
Employees



Upon the completion of the share transfer under this Contract, all current
employees of Huaren shall continue to be employed. The terms and conditions of
their employment including their remuneration for their employment will be
implemented in accordance with the stipulations of the labor laws and
regulations. Thereafter, Board will determine the staff numbers and working
rules, etc., in consideration of business needs.


Chapter VII    Confidentiality


Article 15  
Confidentiality

 
15.1 All Parties agree, unless otherwise provided for in another relevant
confidentiality agreement, that with regard to the confidential and exclusive
information that have been disclosed to or may be disclosed to the other Parties
by any Party to this Contract pertaining to their respective businesses, or
financial situations and other confidential matters, all Parties to this
Contract which have received the aforesaid confidential information (including
written information and non-written information, hereinafter referred to as
“Confidential Information”) shall:
 
15.1.1  Keep the aforesaid Confidential Information confidential;

 
15.1.2  Save for the disclosure of the Confidential Information by a Party to
this Contract to its employees solely for the performance of their duties and
responsibilities, neither Party to this Contract shall disclose the Confidential
Information to any Third Party or any entity.
 
15.2 The provisions of the aforesaid Article 15.1 shall not apply to
Confidential Information:
 
15.2.1 which was available to the receiving Party from the written record before
the disclosing Party disclosed the information to the receiving Party and the
written record can prove that the confidential information was already known to
the receiving Party;
 
15.2.2  which has become public information by means not attributable to any
breach by the receiving Party;
 
15.2.3  which was obtained, by the receiving Party from a Third Party not
subject to any confidentiality obligation affecting the said Confidential
Information.
 
15.3 As far as any natural person or legal entity which is a Party to this
Contract is concerned, notwithstanding that it has ceased to be a Party to this
Contract because of the transfer of its rights and obligations pursuant to the
terms of this Contract, the stipulations set out in this Chapter VII shall
remain binding on it.


Chapter VIII    Breach of Contract


Article 16  
Liabilities for Violation of Representations or Warranties



16.1 If any representation or warranty made by any Party to this Contract is
found to be an error, or if any fact that has or is likely to have a major or
substantial effect on the signing of this Contract by any Party has been
omitted, or if any representation or warranty is found to be misleading or
untrue in any material respect, the non-breaching Party shall be entitled to
look to the Party (ies) in breach for full compensation for any loss, damage,
cost or expense (including any attorneys’ fee and litigation and arbitration
fee) arising from the erroneous, misleading or untrue representation or warranty
of the Party (ies) in breach or arising from any other breach of any
representation and warranty given by the Party (ies) in breach.
 
 
 

--------------------------------------------------------------------------------

 
 
16.2 Each representation and warranty set out in this Contract is to be
construed independently.


16.3 For the avoidance of doubt, the Transferors hereby unconditionally and
irrevocably agree and confirm that they shall be jointly liable for any
liability for any breach of representation or warranty.


Article 17  
Liabilities for Breach of Contract



17.1 In the event of a breach committed by any Party to this Contract, the said
defaulting Party shall be liable to the other Party (ies) for any liabilities
arising out of that defaulting Party’s breach of contract in accordance with the
provisions of this Contract and the laws and regulations of PRC. In case of
breach of Contract by all Parties hereto, a Party shall respectively assume
liabilities for any loss or damage, or any other liabilities, arising out of its
breach of Contract, against other Parties.


17.2 In the event that Huaren fails to complete the share transfer registration
with AIC in accordance with Article 4.4, or the Transferors fail to meet any
Pre-requisite Conditions set out in Appendix II or violates any representation,
warranty or obligations under this Contract, without account of the intention or
gross negligence of the Transferee, Transferors shall pay RMB 1,000,000 to the
Transferee, in addition to the compensation for any direct or indirect loss
arising therefrom.
 
Chapter IX    Force Majeure


Article 18  
Force Majeure



18.1 The Force Majeure shall include earthquake, typhoon, flood, fire, war,
political unrest and such special incidents or events that are deemed to be
Force Majeure occurrences under the provisions of the relevant laws and
regulations of PRC.


18.2 In the event of the occurrence of a Force Majeure event, the obligations of
the Party to
this Contract affected by this Force Majeure event shall cease during the period
of the Force Majeure event and any term or period set out in this Contract and
to which the affected Party is subject shall automatically be extended by a
period equal to the term or period of the Force Majeure event, the period of
extension shall be the same as the period of cessation of the obligations by
reason of the Force Majeure event, and the said Party shall not be liable for
any liabilities arising out of a breach of contract as provided for in this
Contract for the duration of the Force Majeure.


18.3 The Party claiming the occurrence of a Force Majeure event shall promptly
inform the
other Party (ies) in writing, and within seven (7) days thereafter, it shall
provide sufficient evidence (issued by the notary organization) of the
occurrence and the continuity of the Force Majeure event. It shall also do its
best to eliminate the adverse effect of the Force Majeure event.


Chapter X    Resolution of Disputes


Article 19  
Arbitration



Any dispute arising out of this Contract between the Parties to this Contract
shall firstly be resolved through friendly consultation. In case no settlement
can be reached through consultation, either Party shall have the right to submit
such dispute to China International Economic and Trade Arbitration Commission in
Beijing for arbitration in accordance with then effective arbitration rules. The
Place of arbitration is Beijing.
 
 
 

--------------------------------------------------------------------------------

 
 
Article 20  
Validity of Arbitral Award



The arbitration award shall be final and shall be binding on all Parties to this
Contract. All Parties to this Contract agree to be bound by the said award, and
to act according to the terms of the said award.
 
Article 21  
Continuation of Rights and Obligations



After a dispute has arisen and during its arbitration process, other than the
disputed matter, all Parties to this Contract shall continue to exercise their
other respective rights stipulated in this Contract, and shall also continue to
perform their other respective obligations stipulated in this Contract.


Chapter XI    Applicable Law


Article 22  
Applicable Law



The laws and regulations of the PRC shall govern and be binding on the
establishment, validity, interpretation and execution of this Contract. All
disputes arising out of this Contract shall be determined according to the laws
of the PRC. In the event that the laws of the PRC do not make provision for a
certain issue relating to this Contract, reference shall be made to general
international business practice.


Chapter XII    Miscellaneous


Article 23  
Non-Waiver



The non-exercise or delay in the exercise of an entitlement stipulated in this
Contract by any Party to this Contract shall not be regarded as a waiver of the
said entitlement. Any single exercise or partial exercise of an entitlement
shall not rule out any future re-exercise of the said entitlement.


Article 24  
Transfer



Unless otherwise described and prescribed in this Contract, neither Party to
this Contract shall transfer or assign all or any part of this Contract or
transfer or assign that Party’s entitlement or obligations as stipulated in this
Contract.


Article 25  
Amendment



25.1 This Contract has been executed for the benefit of all Parties to this
Contract and their respective lawful successor(s) and assignees, and shall have
legal binding effect on them.


25.2 Any amendment to this Contract shall be made by the Parties in writing. The
amendment duly executed by the Parties shall be deemed an integral part of this
Contract and shall have the same legal effect as this Contract.


Article 26  
Severability



The invalidity of any term in this Contract shall not affect the validity of the
other terms in this Contract.


Article 27  
Language



This Contract is written in Chinese and English. In case of any inconsistency,
the Chinese version shall prevail.


Article 28  
Effectiveness of Text and Appendixes

 
 
 

--------------------------------------------------------------------------------

 
 
28.1 The Contract shall be effective from the execution of Parties hereof
(“Effective Date”). The Contract shall be written in twelve (12) original sets
in Chinese, with the Transferors holding seven (7) original sets, the Transferee
holding one (1) original set, the AIC holding one (1) original set, and the
remaining shall be kept by Huaren and the Transferee.
 
28.2 The Appendix to this Contract shall form an integral part of this Contract,
and shall have the same effect as this Contract


Article 29  
Notification



29.1 Unless otherwise specified and prescribed, any Party issuing any
notification or written communication to the other Party (ies) according to the
provisions of this Contract shall have them written in Chinese and shall send
them as a letter by a courier service company, or by facsimile. Letters sent by
a courier service company, will require a confirmation to be given seven (7)
working days after handing over the notification or communication to the courier
service company. Any notification or written communication sent in accordance
with the stipulations of this Contract shall be deemed to be effective on the
date of receipt.  If they are sent by facsimile, the date of receipt shall be
deemed to be three (3) working days after transmission, subject to a facsimile
confirmation report evidencing this.
 
29.2 All notices or communications shall be sent to the following addresses,
unless and until any such address is changed by written notice to the other
Party:
 
Address of the Transferee：No.588 Shiji Avenue, Xianyang City, Shaanxi Province
Postcode: 712046
Tel: (029) 33686638                                                      
Fax Number: (029) 33685386
To：Shuang Gong                                                      
 
Address of the Transferors：No.13 Weihua Avenue, Weinan City, Shaanxi Province
Postcode: 714000
Tel: (0913) 2090700
Fax Number: (0913) 2090702
To: Jian’guo Cao
 
Article 30  
Entire Agreement



This Contract constitutes the entire agreement of all Parties to this Contract
pertaining to the transaction agreed upon in this Contract, and shall replace
all the previous discussions, negotiations and agreements among all Parties to
this Contract in respect of the transaction of this Contract.


    The remainder of this page is intentionally left blank）
 
 


 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the duly authorized representative of Party A and Party B
have signed this Contract on the date first above written.




Party A：Shaanxi Aoxing Pharmaceuticals Co., Ltd.




(Seal)


Authorized
Representative(Signature)：                                                                                                          




Party B：Shareholders of Shaanxi Weinan Huaren Pharmaceuticals Co., Ltd.




Signature：
 
 
 

--------------------------------------------------------------------------------

 
 
Appendix I Shareholders of Huaren
 


1.  
Jian’guo Cao，ID number 610402195504211815，holds 30% equity interests of Huaren；



2.  
Jun Wang，ID number 610125198605172212，holds 21% equity interests of Huaren；



3.  
Xiaoju Wang，ID number 610125197409186241，holds 10% equity interests of Huaren；



4.  
Meili Zhao，ID number 610404196705165525，holds 10% equity interests of Huaren；



5.  
Xibo Wu，ID number 610125198610022550，holds 10% equity interests of Huaren；



6.  
Ying Liu，ID number 610402198710060302，holds 9.5% equity interests of Huaren；



7.  
Biao Ning，ID number 610404198703254531，holds 9.5% equity interests of Huaren

 
 
 

--------------------------------------------------------------------------------

 
 
Appendix II Pre-requisite Conditions
 
Pre-requisite Conditions


Transferors hereby irrevocably guarantee to fulfill all following conditions
precedent within the time limit on their own costs:


(A)  
The audited revenues of Huaren in the years of 2009 and 2010 shall be greater
than RMB 21 million and 28 million respectively and the after tax net margin
shall reach 15%. The said auditor refers to the auditor appointed by the
Transferee.



(B)  
Transferors and Huaren complete the share transfer registration with the local
AIC, and the shareholders of Huaren as registered with the AIC have been changed
to the Transferee.

 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 


Appendix III Drug and Health Product Approval Numbers


Drug Approval Numbers


Serial Number
Drug Number
Approval Number
1
Piracetam Tablet
Guo Yao Zhun Zi H20054933
2
Bifendate Tablet
Guo Yao Zhun Zi H20054933
3
Paracetamol,Caffein ,Atificial Cow-bezoar and Chlorphenamine Maleate Capsule
Guo Yao Zhun Zi H20054935
4
Procaine Hydrochloride Injection
Guo Yao Zhun Zi H20054936
5
Nicorandil Tablet
Guo Yao Zhun Zi H20054937
6
Cystine Tablet
Guo Yao Zhun Zi H20054938
7
Anticoagulation Solution
Guo Yao Zhun Zi H20054939
8
Chlobamolie Hydrochloride Tablet
Guo Yao Zhun Zi H20054940
9
Berberine Hydrochloride and Trimethoprim Tablet
Guo Yao Zhun Zi H20054941
10
Compound Reserpine Tablet
Guo Yao Zhun Zi H20054942
11
Aspirin Enteric-coated Tablet
Guo Yao Zhun Zi H20054943
12
Aspirin Enteric-coated Tablet
Guo Yao Zhun Zi H20054944
13
Propafenone Hydrochloride Tablet
Guo Yao Zhun Zi H20054945
14
Erythromycin Estolate Granule
Guo Yao Zhun Zi H20054946
15
Erythromycin Estolate Granule
Guo Yao Zhun Zi H20054947
16
Erythromycin Estolate Tablet
Guo Yao Zhun Zi H20054948
17
Alginic Sodium Diester Tablet
Guo Yao Zhun Zi H20054949
18
Isosorbide Dinitrate Tablet
Guo Yao Zhun Zi H20054950
19
Ranitidine Hydrochloride Capsule
Guo Yao Zhun Zi H20054951
20
Propafenone Hydrochloride Tablet
Guo Yao Zhun Zi H20054952
21
Propafenone Hydrochloride Tablet
Guo Yao Zhun Zi H20054953
22
Tetracycline Hydrochloride Tablet
Guo Yao Zhun Zi H20054954
23
Tetracycline Hydrochloride Tablet
Guo Yao Zhun Zi H20054955
24
Ethambutol Hydrochloride Tablet
Guo Yao Zhun Zi H20054956
25
Pyritinol Hyorochloride Tabelet
Guo Yao Zhun Zi H20054957
26
Glucurolactone Tablet
Guo Yao Zhun Zi H20054958
27
Tabellae Acidi Oleanolici
Guo Yao Zhun Zi H20054959
28
Tabellae Acidi Oleanolici
Guo Yao Zhun Zi H20054960
29
Compound Aminopyrine Phenacetin Tablet
Guo Yao Zhun Zi H20054961
30
Vitamin C Tablet
Guo Yao Zhun Zi H20054962
31
Vitamin C Tablet
Guo Yao Zhun Zi H20054963
32
Vitamin C Tablet
Guo Yao Zhun Zi H20054964
33
Cimetidine Capsule
Guo Yao Zhun Zi H20054965
34
Cimetidine Tablet
Guo Yao Zhun Zi H20054966
35
Carbamazepine Tablet
Guo Yao Zhun Zi H20054967
36
Rifampicin Capsule
Guo Yao Zhun Zi H20054968
37
Rifampicin Capsule
Guo Yao Zhun Zi H20054969
38
Rifampicin Tablet
Guo Yao Zhun Zi H20054970
39
Sulfamethoxazole,Sulfadiazine and Trimethoprim Tablet
Guo Yao Zhun Zi H20054971
40
Benproperine Phosphate Tablet
Guo Yao Zhun Zi H20054972
41
Chloramphenicol Tablet
Guo Yao Zhun Zi H20054973
42
Aminophylline Tablet
Guo Yao Zhun Zi H20054974
43
Aminophylline Tablet
Guo Yao Zhun Zi H20054974
44
Metamizole Sodium Tablet
Guo Yao Zhun Zi H20054976
45
Metamizole Sodium Tablet
Guo Yao Zhun Zi H20054977
46
Paracetamol Tablet
Guo Yao Zhun Zi H20054978
47
Pipemidic acid Tablet
Guo Yao Zhun Zi H20054979
48
Pipemidic acid Tablet
Guo Yao Zhun Zi H20054980
49
Paracetamol Tablet
Guo Yao Zhun Zi H20054981
50
Paracetamol Tablet
Guo Yao Zhun Zi H20054982
51
Compound Aspirin Tablet
Guo Yao Zhun Zi H20054983
52
Compound Paracetamol Tablet
Guo Yao Zhun Zi H20054984
53
Erythromycin Enteric-coated Tablet
Guo Yao Zhun Zi H20054985
54
Erythromycin Enteric-coated Tablet
Guo Yao Zhun Zi H20054986
55
Sulfadiazine Tablet
Guo Yao Zhun Zi H20054987
56
Sulfamidine Tablet
Guo Yao Zhun Zi H20054988
57
Inosine Tablets
Guo Yao Zhun Zi H20054989
58
Inosine Tablet
Guo Yao Zhun Zi H20054993
59
Metronidazole Tablet
Guo Yao Zhun Zi H20054994
60
Trimethoprim Tablet
Guo Yao Zhun Zi H20054997
61
Fosfomycin Calcium Capsule
Guo Yao Zhun Zi H20054998
62
Tabellae Antipyrini Et Caffeini Citratis
Guo Yao Zhun Zi H20054999
63
Tolperisone Hydrochloride Tablet
Guo Yao Zhun Zi H20055000
64
Tolperisone Hydrochloride Tablet
Guo Yao Zhun Zi H20055001
65
Tolperisone Hydrochloride Tablet
Guo Yao Zhun Zi H20055002
66
Erythronycin Stearate Tablet
Guo Yao Zhun Zi H20055003
67
Erythronycin Stearate Tablet
Guo Yao Zhun Zi H20055004
68
Erythronycin Stearate Tablet
Guo Yao Zhun Zi H20055005
69
Aspirin Tablet
Guo Yao Zhun Zi H20055006
70
Aspirin Tablet
Guo Yao Zhun Zi H20055007
71
Aspirin Enteric-coated Tablet
Guo Yao Zhun Zi H20055008
72
Tetracycline Hydrochloride Tablet
Guo Yao Zhun Zi H20055009
73
Tetracycline Hydrochloride Tablet
Guo Yao Zhun Zi H20055010
74
Huangyangning Tablets
Guo Yao Zhun Zi Z61020805
75
Longdan Xiegan Pill
Guo Yao Zhun Zi Z61021149
76
Norfloxacin Capsule
Guo Yao Zhun Zi H61021705
77
Berberine Hydrochloride Tablet
Guo Yao Zhun Zi H20055000
78
Fufang Danshen Tablet
Guo Yao Zhun Zi Z61021148
79
Vitamin C Yinqiao Tablet
Guo Yao Zhun Zi Z61021150
80
Compound Sulfamethoxazole Tablet
Guo Yao Zhun Zi H61021609
81
Huanglian Shangqing Pill
Guo Yao Zhun Zi Z61020804
82
Muxiang Shunqi Pill
Guo Yao Zhun Zi Z61020806
83
Wenweishu Capsule
Guo Yao Zhun Zi Z20053280
84
Jiakangling Capsule
Guo Yao Zhun Zi Z20050163
85
Zhitong Tougu Plaster
Guo Yao Zhun Zi Z20043369
86
Qianlietong Capsule
Guo Yao Zhun Zi Z20050128

 
 
 

--------------------------------------------------------------------------------

 
 
Health Products Approval Number


Serial Number
Health Product Name
Approval Name
1
Huaren Changweitong Capsule
Guo Shi Jian Zi G20040342

 
Appendix IV Drug Approval Numbers for Re-registration Application
 
Serial Number
Drug Name
Approval Number
1
Jin’gang Tablet
Guo Yao Zhun Zi Z20053915
2
Danxiang Rhinitis Tablet
Guo Yao Zhun Zi Z20063984
3
Azithromycin Dispersible Tablet
Guo Yao Zhun Zi H20063547
4
Fuke Zhidai Tablet
Guo Yao Zhun Zi Z20063475
5
Chuzhangze Haifu Tablet
Guo Yao Zhun Zi Z20063355
6
Erlong Zuoci Pill
Guo Yao Zhun Zi Z20063331
7
Erlong Tongqiao Pill
Guo Yao Zhun Zi Z20064318
8
Vitligo Capsule
Guo Yao Zhun Zi Z20044243
9
Sifangwei Capsule
Guo Yao Zhun Zi Z20063171
10
Yanlixiao Capsule
Guo Yao Zhun Zi Z20063139
11
Liganlong Capsule
Guo Yao Zhun Zi Z20063532
12
Nuan’gong Yunzi Capsule
Guo Yao Zhun Zi Z20083379
13
Peikun Capsule
Guo Yao Zhun Zi Z20093710

 
Appendix III


Reregistered Drug Approval Numbers


Serial Number
Drug Name
Approval Number
1
King kong Tablet
Guo Yao Zhun Zi Z20053915
2
Vitiligo capsule
Guo Yao Zhun ZiZ20044243
3
Danxiangrhinitis Tablets
Guo Yao Zhun ZiZ20063984
4
Azithromycin dispersible tablet
Guo Yao Zhun Zi H20063547
5
Gynecological leucorrhea tablet
Guo Yao Zhun ZiZ20063475
6
Chu zhang ze Haipu tablets
Guo Yao Zhun ZiZ20063355
7
Antideaf otic pill
Guo Yao Zhun ZiZ20063331
8
Deafness Tongqiao pills
Guo Yao Zhun ZiZ20064318
9
Warm palace pregnant son pill
Guo Yao Zhun ZiZ20083379
10
Peikun pill
Guo Yao Zhun ZiZ20093710
11
Four square stomach capsule
Guo Yao Zhun ZiZ20063171
12
Quick-acting anti-inflammation capsule
Guo Yao Zhun ZiZ20063139
13
Legalon capsule
Guo Yao Zhun ZiZ20063532











 